Citation Nr: 9903138	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for tinea dermatitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

In November 1998, the veteran attended a video conference 
hearing.  The veteran and his representative were at the RO 
while a member of the Board conducting the hearing was at the 
Board in Washington, D.C.  The veteran signed a waiver to an 
"in person hearing" under 38 C.F.R. § 20.700 (1998).  The 
hearing transcript is on file.


FINDINGS OF FACT

1.  The veteran's service-connected tinea dermatitis is 
essentially stable and is generally manifested by subjective 
complaints of pain and objective findings reflective of no 
more than exudation or constant itching and extensive lesions 
confined to the feet and toenails, ankles, medial thighs and 
scrotum area or marked disfigurement, but without ulcerations 
or extensive exfoliation or crusting and systemic or nervous 
manifestations, or an exceptionally repugnant condition.

2.  Tinea dermatitis has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation 
greater than 30 percent for tinea dermatitis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1998);  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record shows that in an original rating 
decision in December 1969 the RO granted service-connection 
for dermatologic disability characterized as trichophyton 
rubrum infection evaluated as 10 percent disabling based upon 
findings in the veteran's service medical records and on an 
initial postservice VA examination.

On an initial postservice VA examination in November 1969 it 
was noted as history that while on active duty the veteran 
developed scratching and itching in the groin area that 
persisted intermittently with some relief in the winter 
months until the last couple of years since that time.  An 
objective examination revealed scaliness, areas of 
excoriation, hyperpigmentation in the inguinal area with some 
increased scaliness and activity at the margins of the 
eruption on the upper side.  In addition, the eruption spread 
around the gluteal cleft up towards the sacral region and 
under the buttocks for about 1 1/2 inches.  The diagnosis was 
Trichophyton rubrum infection, chronic.

On a report of a VA examination in July 1973 it was noted 
that the veteran had dermatitis involving the groins and feet 
for years.  Objective examination revealed hyperpigmented 
scaly dermatitis with sharp demarcation in the inguinal areas 
extending down the thigh areas and maceration and 
vesiculation and scaling in the interdigital spaces and the 
soles of the feet.  Diagnoses were tinea cruris and tinea 
pedis, markedly resistant to all forms of treatment tried to 
this point.

In a rating decision of September 1973, the RO granted an 
increased evaluation of 30 percent for service-connected 
tinea (dermatitis) (formerly trichophyton rubrum) based upon 
evidence added to the record.  The 30 percent evaluation has 
remained in effect to the present. 

VA outpatient treatment records dated in 1997 and 1998 refer 
to occasional treatment for dermatologic symptoms.  

On a report of a special VA dermatologic examination in May 
1998 the veteran had very extensive tinea pedis involving the 
feet, ankles, medial thighs and scrotum.  There was diffuse 
thickening of all of the toenails.  It was noted that he 
originally developed the skin disability in the 1950's while 
stationed in a Naval ship off Korea.  He had been treated 
with conventional therapy over the years, most recently 
though with topicals with limited benefit.  The veteran 
related that the pain and swelling of the penis, glans and 
prepuce with a tight circumcision were related to the fungal 
infection.  The examiner noted there could be enough edema 
and swelling of the scrotum and medial thighs that this could 
be contributory.  It was noted that there was no clear 
history of the veteran being treated with a newer antifungal 
agent.  The veteran was not considered a good historian and 
the available records did not reveal such treatment.  

In November 1998, the veteran attended a video conference 
hearing.  The veteran and his representative were at the RO 
while a member of the Board conducting the hearing was at the 
Board in Washington, D.C.  The hearing transcript is on file.  
The veteran testified that his skin disability generally 
involves areas between the toes as well as the groin and 
penis area which was worse.  Sometimes he broke out on his 
arms and between the legs.  The penis area was a continuous 
problem.  He reported taking several medications for his skin 
condition.  He stated sometimes having active bleeding with 
soreness, stinging and burning sensations.  He reported not 
going out in public without shorts due to his embarrassing 
skin rash.  He stated that he saw his doctor approximately 
every two months.  Sometimes a biopsy was taken.  

The veteran testified that he retired as a brakeman conductor 
with the Union Pacific Railroad in 1993.  He stated that 
leaving his job was not solely due to his skin disability.  
He indicated that his skin disability really had become a 
problem since he retired.  He testified that there had been 
an increase in skin symptoms over the last two or three 
years.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.1  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  

The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded history 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  These requirements 
for evaluation of the complete medical history of the 
claimant's condition are to protect the claimant against 
adverse decisions based on a single incomplete or inaccurate 
report and to enable VA to make a precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Moreover, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  However, it is 
important to note when increasing the level of a service-
connected disability at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The RO has evaluated the veteran's dermatologic disability 
under Diagnostic Code 7806 for eczema.  Under DC 7806, a 
maximum 50 percent rating is assigned with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.  A 
30 percent rating is assigned with constant exudation or 
itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (1998).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


Analysis

The Board notes that the veteran's claim for an increased 
evaluation for his tinea dermatitis is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the veteran's claim is not 
inherently implausible.

Furthermore, all relevant facts have been properly developed.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 5107 
(West 1991). 

A review of the evidence reveals that the veteran's service-
connected skin disability is manifested by complaints of 
severe itching and pain associated with his symptoms, 
worsened with humid weather; multiple areas of excoriation, 
hyperpigmentation and scaliness mostly confined to the lower 
extremities.  These symptoms are consistent with the criteria 
for a 30 percent evaluation under Diagnostic Code 7806.  

The Board recognizes the veteran's complaint of embarrassment 
due to his skin condition; however, the Board points out that 
marked disfigurement is contemplated within the criteria of 
the current 30 percent evaluation.  Importantly, because the 
evidence does not reflect ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptional repugnancy the next higher evaluation of 50 
percent is not warranted.  Rather, in the Board's judgment, 
the current clinical evidence presents a disability picture 
which more nearly approximates the criteria for the current 
30 percent evaluation.  38 C.F.R. § 4.7.

With respect to the applicability of 38 C.F.R. § 3.321(b)(1) 
to this claim, the Board has considered this regulation, but 
does not find that there is an exceptional or unusual 
disability picture which renders impractical the application 
of the regular schedular standards.  The veteran's tinea 
dermatitis, alone, did not cause any periods of 
hospitalization and was not shown to have markedly interfered 
with employment.  In addition, the symptoms exhibited by the 
veteran were entirely commensurate with those contemplated by 
the rating schedule for tinea dermatitis.

For the forgoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for tinea dermatitis with application 
of pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.7, 
4.118, Diagnostic Code 7806.


ORDER

Entitlement to an increased evaluation for tinea dermatitis 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




- 8 -


